Citation Nr: 0633575	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  06-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to November 1971.  This matter is before the 
Board of Veterans' Appeals (Board) from a March 2005 rating 
decision by the Buffalo, New York Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

On April 1, 2005, the RO received notification from the 
veteran that he wished to withdraw his claim seeking service 
connection for tinnitus; he did not thereafter file another 
claim seeking service connection for tinnitus.


CONCLUSION OF LAW

Because the appellant withdrew his claim seeking service 
connection for tinnitus, the Board does not have jurisdiction 
to consider an appeal in the matter.  38 U.S.C.A. §§ 511(a), 
5101(a), 7104(a) (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim seeking service connection for tinnitus 
(and bilateral hearing loss and post-traumatic stress 
disorder) was received in September 2003.  The RO arranged 
for examinations in March 2005; however, the veteran 
cancelled both appointments.  A March 2005 rating decision 
denied all three claims.  By written correspondence dated 
April 1, 2005 and received April 5, 2005, the veteran 
withdrew his claims seeking service connection for bilateral 
hearing loss and tinnitus.  He then appeared for a VA 
audiological evaluation in May 2005.  The examiner expressed 
the opinion that the veteran's hearing loss and tinnitus were 
not at least as likely as not related to the veteran's 
service and noise exposure therein.  In a June 2005 rating 
decision the RO sua sponte (as there were no pending claims, 
the veteran having withdrawn the claims in April) 
readjudicated the claims seeking service connection for 
hearing loss and tinnitus, and granted service connection for 
hearing loss, but continued the denial of service connection 
for tinnitus.  

In July 2005 the veteran filed a notice of disagreement with 
the June 2005 rating decision denial of service connection 
for tinnitus.  A statement of the case in the matter was 
issued in March 2006.  A substantive appeal was received in 
May 2006.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under § 511 is subject to a decision by the 
Secretary.  Under 38 U.S.C.A. § 5101(a), for a benefit to be 
paid or furnished to an individual under the laws 
administered by the Secretary, there must be a specific claim 
for the benefit in the form prescribed.  Here, the veteran 
withdrew his claim seeking service connection for tinnitus by 
written correspondence in April 2005.  There is no subsequent 
(after April 2005, but prior to the June 2005 rating 
decision) document in the file expressing an intent on his 
part to reopen that claim.  Consequently, there was no 
specific claim filed seeking service connection for tinnitus 
when the RO readjudicated the matter sua sponte de novo 
(after the March 2005 denial) in June 2005.  Under 
38 U.S.C.A. § 5101, the RO did not have the authority to 
adjudicate the claims of service connection for hearing loss 
and tinnitus in June 2005.  Accordingly, under 38 U.S.C.A. 
§§ 511, 7104, the Board does not have jurisdiction in an 
appeal in the matter, and the appeal must be dismissed.


ORDER

As the Board has no jurisdiction in the matter, the appeal 
seeking service connection for tinnitus is dismissed without 
prejudice.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


